Title: To Thomas Jefferson from John Barnes, 10 February 1803
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            Geo: Town 10th: Feby 1803.
          
          I have already packed the undermentioned viz. Coffee—powdered & loaf Sugar. tea Pearl Barley and Rice.—not a Cask of good Philada porter to be had! I have therefore—⅌ last nights Mail—forwarded Money & order to my Correspondent Mr Ladd at Alexandria for 8 Casks 3 doz each, of Mr Hares best, as well 25. ℔ Jamesons Crackers to be ready to put on Board, Mr Sprogalls Vessel when called for—in a day or two—and should you wish for any Other Article—to Morrow or Saturday will be in time for this favblr: Opportunity. 
          I am Sir mst Respectfully your very Obedt:
          
            John Barnes
          
          
            I have by me fresh Muscatile Raisins, Olives, Capers Anchovies best Sweet Oil & fine Spices.

            
              
                
                
                flour Cask, Containing 
              
              
                
                 loaf Sugar, Coffee, & tea in Cannister well secured
              
              
                
                
                 Also, your large tin Scale—at Bottom of Cask—
              
              
                
                ——————
              
              
                
                
                 large Keg 114. ℔ white Sugar, the only one to be met with here—
              
              
              
                
                ——————
              
              
                
                
                 Small Keg. 25. ℔ Clean Rice
              
              
                
                
                    and 10. ℔ Pearl Barley well secured in treble stout paper—
              
            
            NB. if any packages with you, they may be sent directly on board at Mr Lears Wharf. those with me will not be sent before Saturday—in Case any other should Offer—and one porterage will suffice
          
        